HOLT, District Judge!
I think that the order of this court making the Chicago receivers, receivers here, and the various orders made herd since, make this a case pending in this court in such a sense as to authorize th'e order objected to, to be made. Even if no previous proceedings had been had in this court, I think that such an order could be made *655here if previously authorized in the court where the proceeding is pending. With sincere respect for the court rendering the opinion in In re Williams, 10 Am. Bankr. R. 538, 123 Fed. 321, I cannot concur in it.
Motion denied.